Citation Nr: 0002442	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to restoration of a 20 percent evaluation for 
residuals of a fracture of the left ankle with degenerative 
joint disease, which was reduced to a 10 percent evaluation, 
effective from April 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran was afforded hearings at the RO in July 1997 and 
before a member of the Board sitting at the Montgomery, 
Alabama, RO in August 1999.  The member of the Board who held 
the hearing is making a decision in this case and is the 
signatory to this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current psychiatric disorder to military service.

2.  Service connection is in effect for postoperative status, 
torn rotator cuff, left; residuals of ventral hernia repair; 
residuals of a fracture of the left ankle with degenerative 
joint disease; residuals of a fracture of a thoracic 
vertebra; and scar, right breast.

3.  There is no competent medical evidence linking the 
veteran's current left knee disorder to military service or a 
service connected disability.

4.  The functional impairment resulting from the residuals of 
a fracture of the left ankle with degenerative joint disease 
is equivalent to marked limitation of motion.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for entitlement to service connection for a 
left knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for restoration of a 20 percent evaluation 
for residuals of a fracture of the left ankle with 
degenerative joint disease have been met.  38 U.S.C.A. 
§ 1151, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Furthermore, service connection will be granted for a 
chronic disease, such as arthritis, if it is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury or when a disability is 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The service medical records show that in May 1972, the 
veteran was seen for complaints of sustaining a left knee 
injury while playing baseball.  The diagnostic impression was 
rule out tear of the left lateral ligament.  He was referred 
to the orthopedic clinic where he was given crutches.  He was 
evaluated subsequently in May 1972.  At that time the 
diagnosis was mild left lateral collateral ligament sprain.  
The remainder of the service medical records reflect no 
complaint or finding relative to a left knee disability.  

The veteran was treated in June and July 1986 for alcohol 
abuse.  In September 1986, the veteran was seen for 
counseling concerning family difficulties.  He related that 
he was experiencing sleep and eating disturbance and some 
depression with rejection.  The mental status examination was 
considered within normal limits except for mild depression 
associated with current situation.  The assessment was Axis I 
- other life circumstance problem.  He was seen again for the 
same problems in December 1986.

In February 1987, the veteran was evaluated following a 
driving under the influence charge.  He stated that his 
divorce was finalized the previous day and that he had a 
major argument with his 16 year old daughter and that he 
drank excessively.  The diagnoses were adjustment disorder 
with depressed mood and episodic alcohol abuse.  

The veteran was seen again in March 1987, for complaints of 
nausea, vomiting, headaches, and nervousness of approximately 
3 weeks duration.  The examiner's diagnostic impressions were 
many signs/symptoms of depression and many signs/symptoms of 
increased sleep pattern.  Later that same month, the veteran 
was seen for complaints of depression with psychological 
components present.  The assessment was adjustment disorder 
with depressed mood and alcohol abuse.  Another service 
medical record dated in May 1987 included a diagnosis of 
resolved adjustment disorder with depressed mood.  He 
continued to be followed at the mental health clinic August 
1987.  The report of the veteran's separation medical 
examination showed that his psychiatric condition was 
clinically evaluated as normal.  At that time it was reported 
that he had been treated for depression in 1987 with 
medication with some success. 

The veteran was seen at a VA outpatient clinic in April 1989.  
The diagnosis was depression with suicidal thoughts in the 
past.  Another VA outpatient treatment record dated includes 
diagnoses of alcohol addition by history and situational 
stress with depression.  A summary of VA hospitalization 
dated from April to May 1989, includes a diagnoses of 
depression and episodic anxiety and alcohol abuse.  He 
continued to be treated at a VA facility during 1989 for 
psychiatric problems, variously diagnosed to include 
depression.  He was seen in May 1990 for anxiety.

The veteran continued to receive treatment at VA and private 
facilities for several disorders.  In April 1995 he was seen 
at a private facility "with a new problem."  The veteran 
reported that he was having left medial joint line pain, 
which had been going on for some time.  There was no history 
of any recent injuries.  A private medical statement dated in 
July 1997 includes a diagnosis of left knee degenerative 
joint disease.

The veteran testified before a member of the Board sitting at 
the RO in August 1999 that he was treated for depression, 
general nervousness and anxiety in 1986 at Maxwell Air Force 
Base while in service.  He mentioned that he first received 
treatment for his psychiatric disorder after service in 1989.  
He said that was he was admitted to the VA Medical Center in 
Tuscaloosa, Alabama, and that he was diagnosed with 
depression.  He reported that he continues to receive 
treatment for his psychiatric disorder at the VA medical 
facility in Montgomery, Alabama.  In regard to his left knee 
disorder, the veteran testified that he injured his left knee 
while playing softball at the Maxwell Air Force Base in May 
1973 while in active service.  He stated that he was 
diagnosed with "ligament," and that a cylinder case was 
placed on his left leg.  He first received treatment for his 
left knee disorder following service in 1992 or 1993.  He 
reported that he has continued to experience swelling, pain 
and instability of the left knee since active service.  He 
stated that he believed that his service connected left ankle 
disorder caused or aggravates his left knee disability.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe psychiatric and 
left knee symptoms, a diagnosis and an analysis of the 
etiology regarding such complaints requires competent medical 
evidence and cannot be evidenced by the veteran's sworn and 
lay testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  As such, the testimony furnished during the 
personal hearing has not served to render these claims well 
grounded.  See Espiritu, supra.

II Psychiatric Disorder

The service medical records reflect that during 1986 and 1987 
the veteran was evaluated and treated intermittently for 
psychiatric problems, including depression.  Additionally, he 
was treated on several occasions during 1989 at VA facilities 
for major depression, less than two years following service.  
The Board finds that this evidence tends to show that a 
chronic acquired psychiatric disorder may have initially 
began during service.  Accordingly the claim is well 
grounded. 

III Left Knee

The service medical records show the veteran was seen in May 
1972 for left knee injury, which was initially suspected to 
be a tear of the left lateral ligament.  However, when 
evaluated later in May 1972, it was determined that the 
veteran  had mild left lateral collateral ligament sprain.  
Additionally, the first post service indication of a left 
knee problem was in the 1990s, several years after service 
and many years following the May 1972 injury.  As previously 
set forth in order to have a well-grounded claim there must 
be medical evidence of a nexus between an in-service injury 
or disease and the current disability.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a nexus between the left knee disability, 
currently diagnosed as degenerative arthritis and his period 
of active duty or that his service connected left ankle 
disorder caused or aggravates his left knee disability.  
Accordingly, the claim is not well grounded and must be 
denied.

IV.  Residuals of a Fracture of the Left Ankle with 
Degenerative Joint Disease

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The history of the veteran's service-connected residuals of a 
fracture of the left ankle with degenerative joint disease 
may be briefly described.  According to a service medical 
record dated in May 1980, the veteran was seen for complaints 
of sustaining a left ankle injury after he jumped over a 
fence approximately 30 minutes previously.  X-rays of the 
left ankle showed a spiral fracture of the distal left 
fibula, which was associated with a large amount of soft 
tissue swelling, and an old chip fracture adjacent to the 
talus.  The diagnosis was spiral fracture of the left distal 
fibula.

A VA general medical examination was conducted in January 
1988.  The diagnosis was residuals of a left ankle fracture.  
In a rating action dated in June 1988, the RO granted service 
connection for residuals of a fracture of the left ankle and 
assigned a noncompensable evaluation for that disability 
under the provisions of Diagnostic Code 5271 of the VA 
Schedule of Rating Disabilities.  38 C.F.R. Part 4.

A VA orthopedic examination was conducted in June 1989.  The 
diagnoses were left ankle arthralgia and status post left 
ankle fracture. Subsequently, he received intermittent 
treatment during 1990 and 1991 at VA facility for several 
problems, including complaints pertaining to the left ankle.  

In a decision dated in May 1992, the Board granted a 10 
percent evaluation for residuals of a fracture of the left 
ankle.  A summary of private hospitalization dated in May 
1994 showed that the veteran underwent diagnostic arthroscopy 
and debridement and removal of anterior tibial osteophyte.  
The diagnosis was anterior impingement secondary to tibial 
osteophyte of the left ankle.

Another VA orthopedic examination was conducted in August 
1995.  At that time, the veteran reported that his left ankle 
hurt on every step, especially at night.  He had swelling to 
the mid calf and instability of the left ankle.  He reported 
that he had fallen.  On examination, the veteran could not 
stand on his heel or toe on the left side.  It was noted that 
the veteran had difficulty squatting due to pain in the left 
ankle.  Dorsiflexion of the left ankle was possible to 0 
degrees and plantar flexion of the left ankle was possible to 
30 degrees.  The diagnosis was status post fracture of the 
left ankle with degenerative joint disease and limitation of 
motion.

In a rating action dated in September 1995, the RO 
reclassified the veteran's left ankle disorder as residuals 
of a fracture of the left ankle with degenerative joint 
disease and assigned a schedular 20 percent evaluation for 
that disability, effective in January 1995.

A VA orthopedic examination was conducted in April 1997.  At 
that time the veteran reported complaints of left ankle 
weakness and swelling.  He indicated that he had arthroscopic 
surgery in 1994 and that this improved the swelling.  He 
stated that he worked at the VA in Montgomery.  The 
examination showed that the veteran walked without a limp or 
appliance.  There was no swelling had two arthroscopic scars 
on the left anterior ankle.  Dorsiflexion of the left ankle 
was to 6 degrees and plantar flexion of the left ankle was to 
25 degrees.  X-rays of the left ankle revealed post-traumatic 
changes in the distal fibula.  The diagnosis was degenerative 
joint disease of the left ankle following fracture.

The veteran was treated at a private facility from 1995 to 
1997 for several disorders.  In June 1997 he reported that 
his left ankle was symptomatic again.  He was experiencing 
numbness in his toes.  

A hearing was held at the RO in July1997.  At that time the 
veteran reported pain in his left ankle.  He testified that 
it was swollen 3 to 4 days a week.  He stated that he had to 
drag his foot.

In a February 1998 rating action the RO reduced the 20 
percent evaluation to 10 percent, effective as of April 8, 
1997. 

During his hearing before a member of the Board in August 
1999, the veteran testified that he was experiencing pain and 
constant swelling in his left ankle.  He placed the severity 
of the pain at 10 out of a possible 10.  He stated that the 
instability was becoming progressively worse.  He reported 
that he had fallen a couple of times but normally he was able 
to catch himself.  He had difficulty walking due to his 
ankle.  He testified that the left ankle pain became worse as 
the day progressed.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The severity of residuals of a fracture of the left ankle 
with degenerative joint disease is determined, for VA rating 
purposes, by application of the provisions of Parts 3 and 4 
of the Code of Federal Regulations, and in particular 38 
C.F.R. § 4.71a and Diagnostic Codes 5270 and 5271 of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

The normal range of dorsiflexion in an ankle is from 0 
degrees to 20 degrees, while normal plantar flexion is from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 provides that a 20 percent evaluation 
will be assigned for ankylosis of either ankle if the ankle 
is fixed in plantar flexion at an angle less than 30 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5270.

Diagnostic Code 5271 provides that a 10 percent evaluation 
will be assigned for moderate limitation of motion of either 
ankle.  To warrant the next higher evaluation, 20 percent, 
there must be marked limitation of motion of either ankle.  
38 C.F.R. Part 4, Diagnostic Code 5271.

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his left 
ankle disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard, the April 1997 VA examination found no 
swelling or instability involving the left ankle.  However, 
the evaluation did show significant impairment in the range 
of motion of the left ankle, with dorsiflexion reduced by 70 
percent and plantar flexion reduced by approximately 55 
percent.  Additionally, in June 1997 the veteran was seen for 
numbness in his toes and indicated that the left ankle was 
symptomatic.  Also, the veteran during the August 1999 
hearing testified that the pain was no constant and severe.

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms and the holding set forth in the 
Deluca case, it is the Board's judgment that the degree of 
functional impairment resulting from the left ankle 
disability results in the equivalent of marked limitation of 
motion.  Accordingly, the 20 percent rating is restored under 
Diagnostic Code 5271.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder is well grounded, and to this extent 
only, the claim is granted.

Entitlement to service connection for a left knee disorder is 
denied.

Restoration of a 20 percent evaluation for residuals of a 
fracture of the left ankle with degenerative joint disease is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.


REMAND


As previously discussed, the claim for service connection for 
a psychiatric disorder is well grounded.  VA is statutorily 
obligated to assist the veteran in the development of a well-
grounded claim.  This includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this regard, the veteran during the August 1999 hearing 
indicated that he was receiving psychiatric treatment at a VA 
facility.  The Board is of the opinion that these records 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
psychiatric disorder since his release 
from active duty.  The RO should obtain 
all records which are not on file. 

2.  Thereafter, a VA examination should 
be conducted by a psychiatrist in order 
to determine the nature, severity and 
etiology of the veteran's psychiatric 
illness. The claims folder and a copy of 
this Remand are to be furnished to the 
examiner in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any psychiatric illness 
diagnosed is related to the inservice 
psychiatric complaints and findings.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

